DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 6, and 10, the cancellation of claims 9, 11, and 25-27, and the addition of claims 28-31, in the response filed June 30, 2021, have been entered.  
Claims 1-3, 5-6, 10, 13, 24, and 28-31 are currently pending.
	
Claim Interpretation
Claim 1 recite the limitation “a. a first stabilising component consisting of at least one fully hindered phenolic antioxidant; b. a second stabilising component consisting of at least one partially hindered phenolic antioxidant selected from the group consisting of 2-(1,1-dimethylethyl)-4,6-dimethyl-phenol; 6-tert-butyl-2-methylphenol; 4,6-di-tert-butyl-2-methylphenol; 2-tert-butyl-4-methylphenol; 2-tert-butyl-5-methylphenol; 2,4-di-tert-butylphenol: 2,4-di-tert-pentyl phenol; triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]; 1,3,5-tris(4-t-butyl-3-hydroxyl-2,6-dim ethyl benzyl )-1,3,5-triazine-2,4,6-(1H, 3H, 5H)-trione; 2,2’-ethylidenebisr4,6-di-t-butylphenol1; 2,2’-methylenebis(6-t-butyl-4-methyl phenol); and mixtures of two or more thereof; and c. a third stabilising component comprising consisting of at least one sulphur-containing antioxidant.”  The first stabilizing component, second stabilizing component, and third stabilizing component are limited to being one or more of the materials listed in the claim.
Aligned with the instant disclosure (see para 0026), the term "fully hindered" is interpreted as a phenolic antioxidant comprises substituent hydrocarbyl groups on both positions ortho to the phenolic --OH group, each of those substituent groups being branched at the C1 and/or C2
Aligned with the instant disclosure (see para 0027), the term “partially hindered" is interpreted as a phenolic antioxidant comprises at least one substituent hydrocarbyl group ortho to the phenolic --OH group, only one of the or each substituent group being branched at the C1 and/or C2 position with respect to the aromatic ring.
Aligned with the instant disclosure (see para 0028), the term "low hindered" is interpreted as a phenolic antioxidant comprises at least one substituent hydrocarbyl group ortho to the phenolic --OH group, none of those substituent groups being branched at the C1 or C2 position with respect to the aromatic ring.
Aligned with the instant disclosure (see para 0029), the term "non-hindered" is interpreted as a phenolic antioxidant comprises no substituent hydrocarbyl groups ortho to the phenolic --OH group.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 5,164,434 to Liwak.
claims 1-3, 6, 10, 13, and 28-30, Liwak teaches a stabilizer composition (stabilizing composition) comprising a) at least two hindered phenols, specifically 1) one or more sterically hindered phenols (first stabilizing component consisting of at least one fully hindered phenolic antioxidant) and 2) one or more less sterically hindered phenols (second stabilizing component) and b) a sulfide (third stabilizing component) (Liwak, abstract, col. 3 line 20- col. 4 line 63).  Liwak teaches the sterically hindered phenol being octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (claims 1, 6: octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate), the less sterically hindered phenol being ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claims 1: triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]), and the sulfide being dilaurylthiodipropionate (claims 1, 10) (Id.).  Liwak teaches a specific embodiment containing 10 grams of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate) (claims 1, 6), 10 grams of ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claim 1), and 30 grams of pentaerythritol tetrakis (β-lauryl-thiopropionate) (claims 1, 10) (Id., col. 9 line 59-66), reading on the stabilizer being 20% by weight of the first stabilizing component a, 20% by weight of the second stabilizing component b, and 60% by weight of the third stabilizing component consisting of at least one sulfur containing antioxidant (claims 1 and 28-30).
Regarding the claimed melting point at atmospheric pressure being about 50°C or lower (claim 1), about 40°C or lower (claim 2) or below 30°C (claim 3), the melting point of the composition is a property.  The composition of Liwak contains the claimed combination of components, including specifically claimed chemicals in claims 1, 6, and 10, in amounts within the claimed percentages in claims 1 and 28-30.  The composition of Liwak is substantially similar to the composition of the instant invention.  A limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose melting point at atmospheric pressure being about 50°C or 
Regarding claim 13, Liwak teaches the composition used in food packaging (Liwak, col. 8 lines 34-68, claim 18), reading on the composition being food contact compliant.

Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 103 as obvious over USPN 5,164,434 to Liwak, as applied claims 1-3, 6, 10, 13, and 28-30 above.
Regarding claim 24, Liwak teaches a stabilizer composition (stabilizing composition) comprising a) at least two hindered phenols, specifically 1) one or more sterically hindered phenols (first stabilizing component consisting of at least one fully hindered phenolic antioxidant) and 2) one or more less sterically hindered phenols (second stabilizing component) and b) a sulfide (third stabilizing component) (Liwak, abstract, col. 3 line 20- col. 4 line 63).  Liwak teaches the sterically hindered phenol being octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (claims 1, 6, 24: octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate), the less sterically hindered phenol being ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claims 1, 24: triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]), and the sulfide being dilaurylthiodipropionate (claims 1, 10, 24) (Id.).  Liwak teaches the sterically hindered phenol (first stabilizing component a) comprising 5 to 40% of the stabilizer, the less sterically hindered phenols (second stabilizing component b) comprising about 10 to 70% if the stabilizer, and the sulfide (third stabilizing component c) comprising about 15 to about 80% 
While the reference does not specifically teach the claimed range of stabilizer (stabilizing composition) containing the sterically hindered phenol (first stabilizing component a) in an amount ranging from about 15% to about 45% by weight (claim 1), specifically  from about 20% to about 40% by weight (claim 28), the less sterically hindered phenols (second stabilizing component b) in an amount ranging from about 1% to about 40% by weight (claim 1), specifically  from about 5% to about 40% by weight (claim 29), and the sulfide (third stabilizing component c) in an amount ranging from about 20% to about 80% by weight (claim 1), specifically  from about 40% to about 70%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the percentages of the phenols and sulfide, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. Alternatively, it would have been obvious 

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Liwak, as applied to claims 1-3, 6, 10, 13, 24, and 28-30 above, in view GB 796603 to Knowlton.
Regarding claim 5, Liwak teaches the stabilizer comprising other components which are well known in the art including anti-oxidants (Liwak col. 8 lines 28-33).
Liwak does not appear to explicitly teach the stabilizer further comprising at least one low-hindered phenolic antioxidant and/or non-hindered phenolic antioxidant.
However, Knowlton teaches a mixture of phenol antioxidants, including at least one type A having two tertiary alkyl nuclear substituents ortho to the hydroxy position (sterically hindered phenol) and at least one type B having a mononuclear monohydric phenol in which the number of tertiary alkyl nuclear substituents ortho to the hydroxyl position is at most one (less sterically hindered phenol (Knowlton, abstract, p.1).  Knowlton teaches the type B phenol does not have to have any alkyl substituents (non-hindered phenolic antioxidant) (Id., p. 1).  Knowlton taches the inhibitory effect of a given phenol which may be expensive to prepare, or otherwise in short supply, may be enhanced to an unexpected degree by the addition of a cheaper and/or more readily available phenol or phenols (Id., p. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the stabilizer of Liwak, wherein the stabilizer further comprises phenol antioxidant that does not have any alkyl substituents as taught by Knowlton, motivated by the desire of using conventionally known phenolic antioxidants predictably suitable for use in mixtures containing fully hindered and less hindered phenolic and by the desire to provide flexibility to the blend of using cheaper and/or more readily available phenols.

Claim 31 are rejected under 35 U.S.C. 103 as obvious over USPN 5,164,434 to Liwak, as applied claims 1-3, 6, 10, 13, 24, and 28-30 above, in view of WO 2007/017108 to Dejolier and GB 796603 to Knowlton.
Regarding claim 31, Liwak teaches a stabilizer composition (stabilizing composition) comprising a) at least two hindered phenols, specifically 1) one or more sterically hindered phenols (first stabilizing component consisting of at least one fully hindered phenolic antioxidant) and 2) one or more less sterically hindered phenols (second stabilizing component) and b) a sulfide (third stabilizing component) (Liwak, abstract, col. 3 line 20- col. 4 line 63).  Liwak teaches the sterically hindered phenol being octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (claims 1, 6, 24: octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate), the less sterically hindered phenol being ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claims 1, 24: triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]), and the sulfide being dilaurylthiodipropionate (claims 1, 10, 24) (Id.).  Liwak teaches the sterically hindered phenol (first stabilizing component a) comprising 5 to 40% of the stabilizer, the less sterically hindered phenols (second stabilizing component b) comprising about 10 to 70% if the stabilizer, and the sulfide (third stabilizing component c) comprising about 15 to about 80% of the stabilizer (Id. col. 3 lines 25-38, claim 2).  Liwak teaches a specific embodiment containing 10 grams of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (octadecyl-3-(3,5-di-tert-butyl-4-
    PNG
    media_image1.png
    367
    421
    media_image1.png
    Greyscale
(Id., col. 4 lines 32-55).  When n is 1 and C12 is used in dipropionate form on both sides of the sulfide, the sulfide reads on being ditridecylthiopropionate (claim 31).  Liwak teaches the sterically hinder phenol (first stabilizing component a) having a structure:
    PNG
    media_image2.png
    320
    401
    media_image2.png
    Greyscale
(Id., col 5 lines 5-24).  A C13-C15 linear and branched alkyl ester of 3-(3’5’-di-t-butyl-4’hydroxyphenyl) propionic acid is an example.  Additionally, Dejolier teaches a stabilized composition containing phenolic antioxidant, specifically high hindrance phenols such as C13-C15 linear and branched alkyl esters of 3-(3',5'-di-t-butyl-4'-hydroxyphenyl)propionic acid (Anox 1315 - CAS N°171090-93-0) (claim 31) (Dejolier, abstract, p. 7 lines 21-30).  Liwak teaches the less sterically hindered phenol having one or more groups having the following formula: 
    PNG
    media_image3.png
    215
    408
    media_image3.png
    Greyscale
(Liwak, col. 4 lines 7-21).  R4 being t-butyl and R3 being a methyl group reads on the compound being 6-tert-butyl-2-methylphenol.  Additionally, Knowlton teaches a mixture of phenol antioxidants, including a type A having two tertiary 
While the reference does not specifically teach the claimed range of stabilizer (stabilizing composition) containing the sterically hindered phenol (first stabilizing component a) in an amount ranging from about 15% to about 45% by weight (claim 1), specifically  from about 20% to about 40% by weight (claim 28), the less sterically hindered phenols (second stabilizing component b) in an amount ranging from about 1% to about 40% by weight (claim 1), specifically  from about 5% to about 40% by weight (claim 29), and the sulfide (third stabilizing component c) in an amount ranging from about 20% to about 80% by weight (claim 1), specifically  from about 40% to about 70%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art 

Claims 1-3, 5-6, 10, 13, 24, and 28-31 are rejected under 35 U.S.C. 103 as obvious over Liwak, as applied to claims 1-3, 5-6, 10, 13, 24, and 28-30 above, in view of Dejolier and Knowlton, as applied to claim 31, further in view of US Pub. No. 2009/0264567 to Prins.
NOTE: English machine translation provided by Applicant on September 30, 2019 is being used for prior art mapping.
Regarding claims 1-3, 5-6, 10, 13, 24, and 28-31, in the event that the melting point is not necessarily present in the invention of Liwak, Prins teaches a composition including an antioxidant mixture contains at least one fast radical scavenger, including low hindered phenols, low hinder thiophenols, and low hindered thiobisphenols, and at least one long term stabilizer, including low hinder phenols, highly hinder phenols, and thiosynergists, that stabilized crosslinked polymer composition, specifically polyolefins (Prins, abstract, para 0002).  Prins teaches the solubility of the antioxidant in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composition of the prior art combination, wherein the stabilizer is the mixture of antioxidants having a melting point at or below room temperature as taught by Prins for addition to stabilizing polymer composition, motivated by the desire of forming stabilizing compositions of mixture of antioxidants in a conventionally known form addition to the material to be stabilized and to ensure sufficient dispersion of the stabilizing additives to prevent decrease performance and to have the advantage of cleanliness.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/               Examiner, Art Unit 1789